Citation Nr: 9932687	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-33 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased evaluation for residuals of 
head trauma, manifested by complaints of headaches, tinnitus, 
dizziness, and a scar on the left side of the forehead, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bilateral 
cataracts, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for dysthymia prior to November 9, 1998, and in 
excess of 30 percent effective November 9, 1998.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a recurrent sprain of the left ankle.

8.  Entitlement to an initial disability evaluation in excess 
of a 10 percent for a recurrent sprain of the right ankle.

9.  Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought.  The veteran had 
active service from September 1986 to November 1991.

As an initial matter, the veteran's claim for a compensable 
evaluation for hearing loss of the right ear is discussed in 
the REMAND portion of this decision following the ORDER 
below.



FINDINGS OF FACT

1.  The veteran does not have a confirmed current diagnosis 
of a chronic low back disorder.

2.  The veteran does not have a current diagnosis of a 
chronic right knee disorder.

3.  The veteran does not have dementia, but does have a 
visible scar, as a result of an in-service head injury.

4.  The veteran's corrected vision has most recently been 
noted to be 20/25 in the right eye and 20/30 in the left eye.  
The veteran's field of vision has consistently been noted to 
be full throughout this claim.

5.  Prior to November 9, 1998, the veteran's dysthymia was 
productive of mild psychiatric symptoms.  As of November 9, 
1998 the veteran's dysthymia was productive of depressed mood 
and moderate psychiatric symptomatology.  The veteran has 
declined recommendations to seek treatment.

6.  The veteran's bilateral ankle disorder has remained 
substantially static throughout this claim.  

7.  The veteran's left ankle is productive of slight loss of 
range of motion with complaints of pain.

8.  The veteran's right ankle is productive of slight loss of 
range of motion with complaints of pain.

9.  The veteran is currently self-employed.




CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of head trauma are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 
4.124a, Diagnostic Code 8045 (1999).

4.  The criteria for a separate noncompensable evaluation for 
a scar on the forehead have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.118, 
Diagnostic Code 7800 (1999).

5.  The criteria for an evaluation in excess of 30 percent 
for bilateral cataracts have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 
4.84a, Diagnostic Codes 6027, 6029 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for dysthymia prior to November 9, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.125-4.132, Diagnostic Code 9433 (1999).

7.  The criteria for an evaluation in excess of 30 percent 
for dysthymia as of November 9, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.125, 4.130, Diagnostic Code 9433 (1999).

8.  The criteria for an evaluation in excess of 10 percent 
for a recurrent sprain of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5271 (1999).

9.  The criteria for an evaluation in excess of 10 percent 
for a recurrent sprain of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5271 (1999).

10.  The requirements for a total evaluation based upon 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).  However, the threshold question in any 
claim for VA benefits is whether the claim is well grounded.  
The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

Service medical records reflect that in October 1986 the 
veteran had complaints of low back pain.  He was diagnosed 
with mechanical low back pain.  Additionally, the veteran 
fell off a ladder in February 1988, injuring his low back and 
left hip.  X-rays showed that the back was within normal 
limits, and he was diagnosed with low back strain.  

Service medical records also reveal that the veteran had 
complaints of right knee pain in August 1990 that resulted 
from running.  At his initial visit to clinicians, the 
veteran did not have discoloration, but his knee was swollen.  
Right knee sprain and meniscus tear were the possible 
diagnoses.  Follow-up records dated that same month reflect a 
working diagnosis of right knee strain.

As a result of this claim, the veteran was provided a VA 
examination in April 1997.  The veteran related that he fell 
from a ladder that was propped up against a truck during his 
active service.  The veteran denied seeking treatment at the 
time, as he was in the field, and he denied seeking any 
treatment for his back since then.  While X-rays of the 
lumbar spine were read as normal, the examiner diagnosed the 
veteran with Grade I spondylolisthesis of the lumbar spine.  
No comment as to etiology was made.  

In July 1997, the veteran was provided another VA 
examination.  The veteran informed the examiner that he 
injured his back in service.  He also recounted an in-service 
injury to his knee in 1990, and that he received an 
immobilizer, bed rest, and non-steroid antiinflammatories for 
treatment.  More recently, the veteran related a "popping" 
sensation, and that in 1995, while working as a bouncer, he 
reinjured his knee.  Upon objective examination, the 
veteran's back did not display tenderness to palpation.  
Range of motion of the right knee was full, and there was no 
crepitus noted.  There was no instability of the right knee.  
A history of low back pain, characterized as probable muscle 
spasm, and a history of a right knee injury, were diagnosed.  
Each was described as in remission at the time of the 
examination.  

In May 1998, the veteran was again provided a VA examination.  
The veteran informed the examiner that because of twisting 
ankles (which are, parenthetically, service connected), his 
right knee was painful.  Objectively, the veteran's strength 
in his right leg was 4/5.  No atrophy was noted.  No 
diagnosis pertaining to the back or right knee was made.  In 
March 1999, the veteran was provided another VA examination.  
His extremities did not show edema, and peripheral pulses 
were intact.

In light of the above, the Board finds that the veteran's 
claims for service connection for a low back disorder and a 
right knee disorder are not plausible, and thus must be 
denied as not well grounded.  Towards this end, in the 
absence of evidence of a claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A review of VA examinations since the veteran's initial 
claims does not reflect a consistent diagnosis of any low 
back disorder.  While the examiner who performed the April 
1997 VA examination did diagnose the veteran with Grade I 
spondylolisthesis of the lumbar spine, X-rays did not confirm 
this diagnosis, nor did subsequent examiners give this 
diagnosis.  What is more, the examiner who provided this 
diagnosis did not provide any nexus between such and the in-
service fall.  

In a similar manner, while the veteran has had complaints of 
right knee pain, competent evidence has not been submitted 
that would establish the presence of an underlying 
disability.  It necessarily follows that in the absence of an 
underlying diagnosis there is no nexus between the in-service 
injury and a current diagnosis.  In addition, only the 
veteran has provided a nexus between his service connected 
bilateral chronic ankle sprain and current right knee pain.  
However, as a layperson, the veteran is not competent to 
provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Finally, the Board would note that the veteran 
has not displayed symptomatology after his in-service back 
and knee injury that has been described by either a clinician 
or VA examiner as chronic.

In denying the claims as not well grounded, the VA has no 
duty to assist in the absence of a well-grounded claim, nor 
is there any duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for the 
benefits sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 
1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).

Evaluations

The veteran's claims for increased evaluations and for higher 
initial evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.

Service medical records reveal that the veteran had 
complaints of tension headaches in October 1986.  Other 
service medical records dated in October 1988 show that the 
veteran tripped and fell while running, and that he hit his 
head against another person.  He suffered from a small 
superficial laceration to the left side of his forehead.  The 
laceration was sutured, and one week later, the sutures were 
removed.  While records contemporaneous with the injury do 
not indicate any loss of consciousness, other service medical 
records dated after this incident appear to indicate that the 
injury was in fact severe, and even resulted in a loss of 
consciousness.  

I.  Residuals of Head Trauma

Initially, the veteran's claim for an increased evaluation 
for residuals of head trauma is a claim for an increased 
evaluation. 

The veteran initially applied for service connection for 
residuals of head trauma in December 1991, and a February 
1992 rating decision granted service connection for a 
laceration scar on the left forehead as a result of the in-
service injury.  The RO, however, found that such was 
noncompensably disabling.  In January 1997, the veteran 
sought an increased evaluation.  An August 1997 rating 
decision assigned a 10 percent disability evaluation under an 
alternative diagnostic code that evaluates residuals of head 
trauma.  In doing so, the RO relied heavily on fee-basis VA 
ear and neurological examinations.  In March 1997, Michael P. 
Ferris, M.D. examined the veteran.  The veteran informed Dr. 
Ferris that he had experienced dizziness and hearing loss 
since his in-service head injury.  The veteran specifically 
stated that the dizziness was not predictable in its onset.  
The veteran denied symptoms of pain or dizziness at the time 
of the examination.  Asymmetric hearing loss was also noted.  
Dr. Ferris informed the RO in March 1997 correspondence that 
he would perform additional tests on the veteran.  These 
tests were performed the following month.  Dr. Ferris stated 
in April 1997 correspondence that the ABR and ENG tests were 
essentially normal, which ruled out acoustic neoplasm as the 
source for hearing loss and ruled out significant vestibular 
dysfunction as a source of the dizziness.  Dr. Ferris finally 
noted that the veteran was to be seen by Richard C. Sposato, 
M.D. for a neurological examination.  

Dr. Sposato examined the veteran in April 1997.  The veteran 
related that he had headaches that began with his in-service 
injury.  He continued that such occurred over the right 
forehead.  The veteran was described as alert and oriented to 
all three spheres, and coordination was characterized as 
normal.  In a subsequent April 1997 correspondence to the RO, 
Dr. Sposato stated that he did not initially have the 
veteran's full information.  In this latter correspondence, 
Dr. Sposato stated that the veteran's headaches were ordinary 
muscle contraction headaches, and not typical of those found 
with a head injury.  

In January 1998, the veteran was provided an audiological 
examination.  He informed the examiner that his tinnitus 
began approximately with his in-service head injury.  A 
tinnitus questionnaire was sent to the veteran, and the RO 
received the completed questionnaire the following month, in 
February 1998.  The veteran indicated in that questionnaire 
that his tinnitus began after exposure to in-service gunfire.

In March 1999, Dr. Sposato again provided the veteran a VA 
fee-basis examination.  His opinion was that the headaches 
had been improving, as the veteran related that such occurred 
only once per month.  

During the course of this claim, the veteran has been 
provided several VA psychiatric examinations.  While a 
detailed discussion of each is not needed here, the Board 
would note that the veteran never displayed dementia at any 
examination.  In a similar manner, the Board would note that 
the veteran has consistently displayed a scar on his left 
forehead that has been deemed a result of the in-service 
injury.  That scar has consistently been described as non-
tender and well healed.  In May 1999, the RO received a 
photograph of the veteran's head.  A virtually imperceptible 
scar is shown on the left side of the veteran's forehead.

The above evidence shows that the veteran's symptomatology 
has not increased in severity during this claim.  If 
anything, Dr. Sposato indicated in March 1999 that the 
veteran's headaches had improved.  

Diagnostic Code 8045 provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for the veteran's service connected residuals of head 
trauma.  The evidence shows that the veteran does not have 
dementia, and in this regard, the schedular criteria prohibit 
an evaluation in excess of 10 percent.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  

As the veteran has been assigned the highest rating available 
under the schedular criteria, the Board finds that the 
preponderance of the evidence is against a higher evaluation.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1999).  However, 
as noted by the RO in the August 1997 rating decision, the 
veteran is service-connected for the scar.  As the scar is 
not a purely subjective complaint, but can be observed by 
others, the Board finds that a separate noncompensable 
evaluation is warranted for the scar.

In denying an increased evaluation, the Board recognizes that 
the veteran's attorney specifically stated in the September 
1997 notice of disagreement that it was incorrect to combine 
several disorders as a residual of the in-service head 
injury, and that separate evaluations were warranted for each 
disorder.  The veteran's attorney argued that separate 
evaluations were warranted for headaches, tinnitus, dizziness 
and a scar on the left side of the forehead.  The Board would 
note that the underlying rationale behind the RO's August 
1997 grant of an increased evaluation was that the veteran's 
subjective complaints were manifestations of the in-service 
trauma.  The RO did not service connect the veteran's 
subjective complaints as separate disease entities, and as 
noted above, relevant regulations do not provide for higher 
evaluations.




II.  Bilateral Cataracts

A February 1992 rating decision granted service connection 
for bilateral cataracts, assigning a 30 percent disability 
evaluation under Diagnostic Code 6029.  In doing so, the RO 
noted the above referenced head injury and other service 
medical records that related the onset of cataracts during 
service.  The veteran informed a fee-basis examiner in 
October 1991 that he had the cataract of the right eye 
removed in November or December 1990.

An April 1998 rating decision on appeal continued the 30 
percent disability evaluation.  In this respect, this current 
claim is a claim for an increased evaluation, and not a 
challenge to an initial disability evaluation.  In continuing 
the evaluation, the RO relied on a January 1997 fee-basis VA 
eye examination.  The veteran's cataract history was 
reviewed, and the veteran denied a history of glaucoma.  He 
also denied a family history of either cataracts or glaucoma.  
Objectively, visual fields were full bilaterally, and visual 
acuity was 20/80 in the right eye and 20/50 in the left eye 
without corrective lenses.  However, with corrective lenses, 
the veteran's right eye had 20/20 vision and his left eye had 
20/25 vision.

In January 1998, the veteran was provided another fee-basis 
VA eye examination.  The veteran was then diagnosed with 
borderline open angle glaucoma bilaterally, and the physician 
informed the veteran that no treatment was then warranted.  
Upon objective examination, the veteran's visual fields were 
full to confrontation in both eyes.  Corrected visual acuity 
was 20/20 bilaterally.  In January 1999, the veteran was 
provided another fee-basis VA eye examination.  Again visual 
fields were full to confrontation bilaterally, and corrected 
vision was 20/25 in the right eye and 20/30 in the left eye.

Traumatic cataracts are evaluated under Diagnostic Code 6027, 
which provides that preoperative cataracts are to be rated on 
impairment of vision, while postoperative cataracts are to be 
rated on impairment of vision and aphakia, which in turn is 
evaluated under Diagnostic Code 6029.  The minimum schedular 
evaluation is 30 percent.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6027, 6029 (1999).  A 40 percent evaluation is 
warranted for central visual acuity impairment when vision in 
one eye is 5/200 or 10/200 and the other eye 20/50, or 
alternatively, 15/200 or 20/200 and the other eye 20/70.  
38 C.F.R. § 4.84, Diagnostic Code 6076 (1999).  It follows 
that even more severe impairment would warrant a higher 
evaluation.  Corrected vision is the basis of rating.  
38 C.F.R. § 4.75 (1999).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 30 percent evaluation.  In this regard, 
the veteran has been provided numerous VA examinations of his 
eyes, and none have reflected that his corrected vision had 
decreased to the level that would warrant a 40 percent 
evaluation.  Similarly, the Board would note that the 
veteran's field of vision has consistently been full.  As 
such, the Board must find that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 30 percent rating.  The evidence is not in equipoise 
and the benefit of the doubt rule is not applicable.  
38 C.F.R. § 3.102.  

III.  Dysthymia

As an initial matter, the Board would note that the veteran's 
claim based upon his service-connected dysthymia is based 
upon a challenge to an initial evaluation.  In this respect, 
"staged" ratings can be assigned, in which separate ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson, 12 Vet. App. 119.  

By way of background, the veteran filed a claim for service 
connection for a psychiatric disorder in January 1997.  
Relying heavily on an April 1997 VA examination report, the 
RO granted service connection for dysthymia secondary to 
service connected bilateral cataracts in an August 1997 
rating decision, and assigned a 10 percent evaluation for 
such.  The veteran, through his attorney, challenged the 
adequacy of the initial 10 percent evaluation.  The RO 
received correspondence from the veteran's attorney on 
November 9, 1998, containing further arguments in support of 
the claim.  A June 1999 rating granted a 30 percent 
disability evaluation effective November 9, 1998, the day the 
RO received the veteran's attorney's arguments.

Relevant medical evidence in the claims file includes the 
above-referenced April 1997 VA examination report.  At that 
time, the veteran complained of feeling somewhat depressed, 
with low self-esteem and dissatisfaction with his life 
situation.  The veteran informed the examiner who performed 
the examination that after returning home from active service 
he lived with a sister in Salt Lake City, Utah, and worked as 
a bartender.  Thereafter, the veteran continued, he and his 
brother entered into a business venture together.  The 
examiner commented that the veteran perceived himself as in 
an undesirable situation, and was moderately depressed.  

Objectively, the examiner described the veteran as 
cooperative, with no unusual mannerisms.  He generally lacked 
much affective display, and appeared sad.  Associations and 
memory were intact, and rate of speech was described as 
unremarkable.  The veteran appeared to be of normal 
intelligence.  The examiner stated that the veteran was 
functioning adequately in a vocational setting, although he 
was socially withdrawn.  An Axis I diagnosis was dysthymic 
disorder.  The examiner recommended that the veteran seek 
treatment for his dysthymic disorder from a psychiatrist if 
symptoms persisted, with the possibility of receiving anti-
depressant medication.  

In April 1999, the veteran was provided another VA 
examination by the same examiner who performed the April 1997 
examination.  The veteran again related that he was self-
employed in a business with his brother, which had begun 
about two-and-a-half years previously.  The veteran related 
frequent insomnia, low energy and low self-esteem.  The 
examiner commented that the veteran possessed a strong sense 
of anger and resentment, and that he believed he warranted 
considerable assistance, presumably from the VA.  

Objectively, the veteran was described as well nourished and 
well developed.  He also displayed annoyance and 
resentfulness, both via self-report and through impatient 
tapping of feet and facial expressions.  Mood and affect were 
suggestive of chronic feelings of resentment and of being 
unfairly treated.  There was no evidence of psychotic 
thinking, and intellectual capacity appeared normal.  Memory 
was described as good, but insight was probably fairly 
limited.  In this respect, the examiner commented that the 
veteran perceived himself as a victim, without awareness of 
alternative views or approaches he might take which might be 
more productive.  The veteran was characterized by the 
examiner as seeing himself as disabled.  Judgment appeared 
intact.  A dysthymic disorder was given along Axis I, and a 
personality trait disorder, not otherwise specified, was 
given along Axis II.  The veteran resisted suggestions by the 
examiner that he seek treatment.

The veteran's dysthymic disorder has been assigned a 10 
percent evaluation under Diagnostic Code 9433 prior to 
November 9, 1998.  A 10 percent evaluation is warranted when 
there are occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication is present.  A 30 percent schedular evaluation for 
mood disorders, including a dysthymic disorder, envisions 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9433.

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  More 
severe symptomatology would lead to a higher evaluation.  Id.

In light of the above, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 
10 percent prior to November 9, 1998.  Towards this end, the 
evidence shows that in April 1997, associations and memory 
were intact, and rate of speech was described as 
unremarkable.  While the veteran appeared sad, he did appear 
to be of normal intelligence.  Most notably, the examiner 
stated that the veteran was functioning adequately in a 
vocational setting, although he was socially withdrawn.  In 
this respect, while the veteran's sad mood was one criterion 
for a 30 percent evaluation, the examiner's comment that the 
veteran was functioning adequately puts the veteran's 
dysthymic disorder squarely within a 10 percent evaluation.  
Similarly, it does not appear that the veteran was receiving 
any treatment, including pharmacological treatment, for his 
dysthymia at the time of the April 1997 VA examination.  
Indeed, one criterion to even obtain a 10 percent evaluation 
includes ongoing medication to control symptoms.  

More recent medical evidence, in particular the April 1999 VA 
examination report, reflects that the veteran's 
symptomatology had increased, with ongoing discouragement and 
resentment.  At that time insight was noted to be limited, 
although judgment appeared to be intact.  A GAF score of 55 
was rendered.  A GAF score of 55 reflects moderate 
psychiatric impairment in several areas, including social, 
occupational or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association, 1994.  In 
this regard, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
after November 9, 1998.  Ultimately, while the veteran may 
feel bad, he did not display the criteria for a 50 percent 
evaluation.  These feelings are insufficient to warrant a 
higher evaluation.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.  

IV.  Ankles

The RO received a claim for service connection for a 
bilateral ankle disorder in January 1997.  As a result of 
this claim, the RO afforded the veteran a VA orthopedic 
examination in April 1997.  The veteran related that he 
injured his ankles during service, at separate times, and 
that more recently he had feelings of instability.  Upon 
objective examination, the veteran had complaints of pain to 
palpation over the anterior talofibular ligament.  He also 
had complaints of pain and fullness in his right ankle.  X-
rays of both ankles showed that each was normal.  

As a result of the April 1997 examination, the RO granted 
service connection for chronic bilateral ankle sprains, 
assigning each ankle a 10 percent disability evaluation, in 
an August 1997 rating decision.  This appeal followed that 
rating; the veteran is thus challenging the adequacy of the 
initial rating decision.  As such, the possibility of staged 
ratings must be considered, and separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson, 12 Vet. App. 119.  

In May 1998, the veteran was provided another VA examination.  
At that time, the veteran's ankles could dorsiflex to 10 
degrees, and could plantar flex to 30 degrees.  There was 
mild crepitus in the right ankle with active range of motion.  
In addition, there was tenderness to palpation on the right, 
but there was no swelling in either ankle.  A September 1998 
MRI of the right ankle, obtained as a result of complaints 
related the previous month, showed that it was normal.  

In March 1999, the veteran was again provided a VA 
examination of his ankles.  His in-service history was noted.  
The veteran related that he had feelings of instability, but 
denied recurrent subluxation or dislocation.  He also related 
that he had sought treatment from a specialist, which 
apparently is the August and September 1998 records cited 
above.  The veteran also related that occasionally he had 
periods of flare-ups, which were alleviated by rest.  

Upon objective examination, the veteran could dorsiflex 10 
degrees bilaterally and could plantarflex 45 degrees 
bilaterally.  Mild tenderness bilaterally was noted.  The 
veteran could perform a toe raise with both feet as well as 
individually.  The examiner commented that the veteran had 
good strength in the peroneal tendons.  He was diagnosed with 
chronic instability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that full 
range of motion of the ankle is 20 degrees of dorsiflexion to 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(1999).

Initially, the Board finds that staged ratings are not 
warranted, as the veteran's bilateral ankle disorder appears 
to have remained substantially the same throughout this 
claim.  Dorsiflexion was 10 degrees at both the May 1998 and 
the March 1999 examinations; a range of motion study was not 
performed at the initial April 1997 examination.  

The veteran's bilateral ankle disorder has been evaluated 
under Diagnostic Code 5271.  That Code provides that slight 
loss of range of motion is noncompensably disabling, a 10 
percent evaluation is warranted for moderate loss of range of 
motion, and a 20 percent evaluation, the highest available, 
is warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999).  In light of the above, 
the Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
either ankle.  Towards this end, the veteran's range of 
motion, even at its worst, in May 1998, can be best 
characterized as slightly reduced.  This, combined with his 
subjective complaints of pain, most nearly approximates 
moderate functional loss of range of motion in both ankles, 
as contemplated by DeLuca v. Brown.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, as the veteran's functional loss of 
range of motion can be described as no more than moderate, 
the Board must find that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for either 
ankle.

V.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, none of the veteran's service-connected 
disabilities have been shown to have resulted in marked 
interference with employment or frequent hospitalizations 
during the course of this claim.  Indeed, the veteran is 
currently self-employed with his brother.  As such, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Rating

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Further, disabilities resulting from a common etiology are to 
be considered one disability.  38 C.F.R. § 4.16(a).  Marginal 
employment shall not be considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).  Factors to be considered 
are the veteran's education, employment history and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

A June 1999 rating decision notes that the veteran has been 
awarded a 30 percent evaluation for bilateral cataracts, is 
presently 30 percent service connected for dysthymia 
secondary to cataracts, and is receiving a 10 percent 
evaluation for residuals of head trauma.  (Other disabilities 
are also service-connected, but are not relevant for this 
evaluation.)  The veteran has thus been assigned a 60 percent 
evaluation for residuals of the in-service head trauma, as 
each disability can trace its origin to this injury.  The 
veteran therefore meets the initial threshold requirements of 
a total rating under the auspices of 38 C.F.R. § 4.16(a).

The veteran has been given numerous VA examinations 
throughout this claim, beginning in April 1997, with the most 
recent in March 1999.  Consistently throughout the claim the 
veteran reported that he was self-employed with his brother.  
In this respect, the veteran has indicated that he subsists 
on VA compensation, and allows his brother to take money from 
the business.  In any event, however, this indicates that the 
veteran is employed, and the veteran has not indicated that 
this employment is marginal.  While the veteran's attorney 
stated in December 1996 that the veteran had not been 
substantially gainfully employed since his separation from 
service, such is contradicted by the veteran's statements to 
VA examiners.  

As the veteran has been employed throughout this claim, the 
Board finds that the preponderance of the evidence is against 
the assignment of a total disability rating due to individual 
unemployability due to service connected disabilities.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1999).  

ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

An evaluation in excess of 10 percent for residuals of head 
trauma, manifested by complaints of headaches, tinnitus, and 
dizziness is denied.

A separate noncompensable evaluation for a scar on the left 
forehead is granted.

An evaluation in excess of 30 percent for bilateral cataracts 
is denied.

An initial disability evaluation in excess of 10 percent for 
dysthymia prior to November 9, 1998 is denied.

An evaluation in excess of 30 percent for dysthymia effective 
November 9, 1998 is denied.

An initial disability evaluation in excess of 10 percent for 
a recurrent sprain of the left ankle is denied.

An initial disability evaluation in excess of 10 percent for 
a recurrent sprain of the right ankle is denied.

Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities is 
denied.






REMAND

A May 1992 rating decision denied service connection for 
hearing loss of the left ear and granted service connection 
for hearing loss of the right ear.  In VA Form 9s received in 
December 1997 and December 1998, the veteran requested 
service connection for hearing loss of the left ear.  The RO 
has to date not had the opportunity to adjudicate this claim.  
Nonetheless, that issue is inextricably intertwined with the 
issue of entitlement to an increased evaluation for hearing 
loss of the right ear.

In light of the above, the issue of entitlement to an 
increased evaluation for hearing loss of the right ear is 
REMANDED to the RO for the following action:

1.  The RO is requested to adjudicate the 
veteran's claim for service connection 
for hearing loss of the left ear under 
the appropriate standard of review.  
Thereafter, the RO is requested to 
readjudicate the claim for an increased 
evaluation for hearing loss of the right 
ear.  

2.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his attorney a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required until he is 
notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







